1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JORDON CORCHON,                                   Case No.: 19cv1015-LAB (LL)
12                                   Petitioner,
                                                       ORDER GRANTING APPLICATION
13   v.                                                TO PROCEED IN FORMA PAUPERIS
14   GEORGE JAIME, Warden,
15                                 Respondent.
16
17         Petitioner is a state prisoner proceeding pro se with a Petition for a Writ of Habeas
18   Corpus pursuant to 28 U.S.C. § 2254. (ECF No. 1.) Petitioner has filed a request to
19   proceed in forma pauperis which indicates that he has no funds on account at the California
20   correctional institution in which he is presently confined. (ECF No. 3.) Because Petitioner
21   cannot afford the $5.00 filing fee, the Court GRANTS his application to proceed in forma
22   pauperis and allows Petitioner to prosecute the above-referenced action as a poor person
23   without being required to prepay fees or costs and without being required to post security.
24         IT IS SO ORDERED.
25   Dated: July 8, 2019
26                                              Hon. Larry Alan Burns
                                                Chief United States District Judge
27
28

                                                   1
                                                                                19cv1015-LAB (LL)
